PER CURIAM.
This is an appeal from a summary judgment on an uninsured motorist coverage question. We conclude that this is not a final judgment subject to appeal at this time. Further issues remain for determination before the trial court relating to the excess or primary nature of the uninsured motorist coverage in question and the existence of or requirements relating to underlying liability or uninsured motorist coverage. The record indicates the parties are still litigating the issues relating to underlying insurance. We, therefore, dismiss this appeal without prejudice to the rights of any party to raise the same issues after final judgment is entered.
MOORE and BERANEK, JJ., and KAP-NER, LEWIS, Associate Judge, concur.